Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 10/10/2022.  Applicant has elected Group II, corresponding to claims 1-15 and 25. Invention Group I, corresponding to claims 16-24, is withdrawn from further consideration.

Specification
The specification submitted 10/05/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 10/05/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020, 9/07/2021, and 4/13/2022 has been considered by the examiner.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-10, 12, and 25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jang (US # 20220085057).
	
Regarding Claim 1, Jang (US # 20220085057) teaches a microelectronic device, comprising:
a stack structure (ST) comprising a vertically alternating sequence of insulative structures (210) and conductive structures (240) arranged in tiers;
at least one slit region (S) dividing the stack structure into blocks (shown), each block comprising an array of active pillars (P); and
along the at least one slit region, a horizontally alternating sequence of slit structure segments and support pillar structures (see Fig, 4, structures alternating in the vertical ‘X’ direction), the slit structure segments and the support pillar structures each extending vertically through the stack structure (shown in Fig. 10).

Regarding Claim 7, Jang teaches the microelectronic device of claim 1, wherein, at a level of the stack structure, a cross-sectional area of one of the support pillar structures is greater than a cross-sectional area of one of the active pillars of the array of active pillars (see Fig. 4, showing IBR with a larger area than CT).

Regarding Claim 8, Jang teaches the microelectronic device of claim 1, wherein:
the pillars of the array of active pillars have circular cross-sectional areas (shown); and
the support pillar structures have cross-sectional areas other than circular cross-sectional areas (oblong, as shown in Fig. 4).

Regarding Claim 9, Jang teaches the microelectronic device of claim 8, wherein the support pillar structures have oblong cross-sectional areas (see Fig. 4).

Regarding Claim 10, Jang teaches the microelectronic device of claim 1, wherein none of the insulative structures of the stack structure extend laterally across the at least one slit region between a pair of the blocks (shown).

Regarding Claim 12, Jang teaches a microelectronic device, comprising:
blocks of pillar arrays (P) comprising pillars extending vertically through a stack structure (ST), the stack structure comprising insulative structures (210) vertically alternating with conductive structures (240), the pillars comprising at least one channel material (CH; [0073]);
a series of support pillars (IBR) along a region separating neighboring blocks (region corresponding to S) of the blocks of pillar arrays, the support pillars extending vertically through the stack structure (shown); and
a series of slit structures (S) extending vertically through the stack structure in the region separating the neighboring blocks, each support pillar, of the series of support pillars, being horizontally interposed between a pair of the slit structures, of the series of slit structures (shown).

Regarding Claim 25, Jang teaches an electronic system, comprising:
an input device (see Fig. 18; user interface 2400);
an output device (2400);
a processor device (2200) operably coupled to the input device and to the output device; and
a memory device (2100) operably coupled to the processor device and comprising at least one microelectronic device structure, the at least one microelectronic device structure comprising:
pillar array blocks (BLK) laterally separated from one another by a region (S), the region comprising a series of insulative support pillars (IBR) longitudinally alternating with a series of slit structures (shown),
the pillar array blocks comprising pillars (P) extending vertically through a stack structure (ST), the stack structure comprising insulative structures (210) vertically interleaved with conductive structures (240), the pillars comprising at least one channel material (CH; [0073]), the insulative support pillars and the slit structures each extending vertically through the stack structure in the region separating the pillar array blocks (shown).


Claims 1-3, 8, and 12-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Xu (US # 20210050358).

Regarding Claim 1, Xu (US # 20210050358) teaches a microelectronic device, comprising:
a stack structure (111) comprising a vertically alternating sequence of insulative structures (124) and conductive structures (123) arranged in tiers (pairings);
at least one slit region (22) dividing the stack structure into blocks (21), each block comprising an array of active pillars (110); and
along the at least one slit region, a horizontally alternating sequence of slit structure segments (108-1, 104) and support pillar structures (220), the slit structure segments and the support pillar structures each extending vertically through the stack structure (shown).

Regarding Claim 2, Xu teaches the microelectronic device of claim 1, wherein, for each level of the insulative structures of the stack structure, at least one portion extends laterally across the at least one slit region between a pair of the blocks (see Fig. 1C showing lateral extensions of 124 below 114 and 115).

Regarding Claim 3, Xu teaches the microelectronic device of claim 1, wherein a maximum width of the support pillar structures is less than or equal to a maximum width of the slit structure segments (see Fig. 1A, where width is less for 108-2 in the x-direction).

Regarding Claim 8, Xu teaches the microelectronic device of claim 1, wherein:
the pillars of the array of active pillars have circular cross-sectional areas (shown); and
the support pillar structures have cross-sectional areas other than circular cross-sectional areas (rectangular).

Regarding Claim 12, Xu teaches a microelectronic device, comprising:
blocks of pillar arrays (21) comprising pillars (110) extending vertically through a stack structure (111), the stack structure comprising insulative structures (124) vertically alternating with conductive structures (123), the pillars comprising at least one channel material ([0040]);
a series of support pillars (220) along a region separating neighboring blocks (22) of the blocks of pillar arrays, the support pillars extending vertically through the stack structure (shown); and
a series of slit structures (108-1, 104) extending vertically through the stack structure in the region separating the neighboring blocks, each support pillar, of the series of support pillars, being horizontally interposed between a pair of the slit structures, of the series of slit structures (shown).

Regarding Claim 13, Xu teaches the microelectronic device of claim 12, further comprising portions of the insulative structures spanning across the region, from one of the neighboring blocks to another of the neighboring blocks (see Fig. 1C showing lateral extensions of 124 below 114 and 115).

Regarding Claim 14, Xu teaches the microelectronic device of claim 12, wherein each of the insulative structures, of the stack structure, comprises at least one portion spanning laterally across the region (see Fig. 1C showing lateral extensions of 124 below 114 and 115).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US # 20210050358) in view of Zhang (US # 20210225862).

Regarding Claim 4, Xu teaches the microelectronic device of claim 1, wherein the support pillar structures (220) extend to a low depth within the microelectronic device (shown).

Although Xu discloses much of the claimed invention, it does not explicitly teach the support pillar structures extend to a lower depth within the microelectronic device, than a depth to which the slit structure segments extend.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Zhang teaches a similar device wherein support pillar structures extend to a lower depth within the microelectronic device, than a depth to which the slit structure segments extend. A bottom surface of support pillar 416 may be below or on the top surface of substrate 102 ([0071]).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the support structure depth, taught in Xu, as suggested by Zhang. Specifically, the modification suggested by Zhang would be to employ a support pillar structures extend to a lower depth within the microelectronic device, than a depth to which the slit structure segments extend. The rationale for this modification is that embedded structures provides better structural support. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of embedding a layer in a support layer are well known in the art (see MPEP 2144.01). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US # 20210050358) in view of Lim (US # 20220077167).

Regarding Claim 5, although Xu discloses much of the claimed invention, it does not explicitly teach the microelectronic device of claim 1, wherein the slit structure segments include a seam.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Lim teaches a similar microelectronic device (see Fig. 4 and corresponding text) wherein support structures (54s) include a seam (54sV).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the slit structure taught in Xu, as suggested by Lim. Specifically, the modification suggested by Lim would be to employ a microelectronic device of claim 1, wherein the slit structure segments include a seam. The rationale for this modification is that seams provides dielectric isolation between electrical components. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of voids are well known in the art (see MPEP 2144.01). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US # 20210050358) in view of Kubo (US # 20220328413).

Regarding Claim 11, although Xu discloses much of the claimed invention, it does not explicitly teach the microelectronic device of claim 1, wherein sidewalls of the support pillar structures taper through elevations of the stack structure.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Kubo teaches a similar microelectronic device wherein sidewalls of the support pillar structures taper through elevations of the stack structure (see [0240, 250]).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the support pillar structures taught in Xu, as suggested by Kubo. Specifically, the modification suggested by Kubo would be to employ a microelectronic device of claim 1, wherein sidewalls of the support pillar structures taper through elevations of the stack structure. The rationale for this modification is that tapered sidewalls is the normal formation of a non-isotropic etch, which is faster than isotropic etch. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of tapered sidewalls are well known in the art (see MPEP 2144.01). Alternatively, it would have been obvious to one skilled in the art to have used such a support pillar with a non-inventive sidewall taper with a reasonable expectation of success (see MPEP 2144.C & D & E & G).

Allowable Subject Matter
Claims 6 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899